DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Response to Amendment
	The amendment filed on 03/03/3021 has been entered. As indicated in the amendment:
Claims 1-3, 9, 13, 14 and 16 are amended. Claims 4 – 8, 10 -12, 15 and 17- 20 are original. Hence, claims 1-20 are pending. Applicant’s arguments/remarks are fully considered (see “Response to Arguments” section) and the following rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 -20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13, this claim recites “…the sense voltage signal is separate from the first and second pulsed power outputs.”  And it is not clear from the disclosure (Figures and specification) in what way the sense voltage signal is “separate” from the first and second pulse power outputs. The applicant cites to Figures 2A-4 and paragraphs 34, 41, 48, and 49 for support.  However, these citations do not disclose the sense voltage signal being separate from the pulsed outputs, or in what way it is intended to be separate. Appropriate correction is required. Further, claims 14 -20 inherit this new matter issue by virtue of being dependent from 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meckler et al. (US 2010/0301029 Al), here in after called Meckler, in view of Daniel et al. (US 2014/0124492 Al), her in after called Daniel.
Regarding claim 1, Meckler discloses a welding-type system (FIG.1), comprising: a wire feeder (10) to provide an electrode wire to a welding-type torch (welding wire 37 supplied from a continuous source and fed through the wire feeder 10, (0014)); and a welding-type power supply (13) to provide power to one or both of the welding-type torch or the wire feeder (delivering welding power to the workpiece 29 and wire feeder 10, (0014), the welding-type power supply comprising a controller (12) configured to: monitor a pulsed output signal of the welding-type power supply, the pulsed output signal to provide power sufficient to operate the wire feeder (the controller regulates the power to drive the wire feeder via a switching circuit suppling a series of pulsed signal output, (0016)); calculate a change in the pulsed output signal to the wire feeder based on the monitored pulsed output signal (the controller 12 monitors sensing circuit 60 that has inputs 63 and output 66 that is communicated to a processor 55 and the processor compares the output to a threshold voltage (i.e. calculates the change), (0021)); determine whether the wire feeder is activated or deactivated based on the change in the pulsed output signal to the wire feeder (the sensing circuit 60, bases on the comparison(the calculated change) determines whether the wire feeder 10 is connected (logical (1) or “on’) or disconnected (logical (0) or “off", (0021)); and adjust a pulse interval of the pulsed output signal to the wire feeder based on the determination that the wire feeder is deactivated (the wire feeder controller 12 automatically detects whether the wire feeder is activated from the sensing circuit and automatically switches the source of power supplied to the drive motor 18 and the sensing circuit 60 detects that power is no longer available (deactivated) and signals the wire feeder controller 12 to switch the power supplied to the drive motor 18 back to the first source of electrical power, (0021)). Meckler also discloses (varying/adjusting the pulsed output to the feeder motor by varying the duty cycle of this signal, i.e. the amount of time that the pulsed waves are on relative to how long it is off, altering the average power delivered, (0016)).
Meckler is silent about achieving an RMS value for the pulsed output signal that is within a predetermined threshold RMS level.
However, Daniel that teaches a system that includes an arc welding power supply configured to output a welding waveform to a welding torch (abstract), also teaches a controller that optimize the output pulsed waveform based on one of a desired RMS voltage set point and a desired RMS voltage range (0006, 0026).
The advantage of achieving an RMS value for the pulsed output signal that is within a predetermined threshold RMS level is to enable the controller to precisely adjust the output signal based on RMS set point range θ (FIG. 5A) efficiently monitoring RMS values to fall within the range θ (0044).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the controller disclosed by Meckler to achieve an RMS value for the pulsed output signal that is within a predetermined threshold RMS level in order to enable the controller to precisely adjust the output signal based on RMS set point range θ (FIG. 5A) efficiently monitoring RMS values to fall within the range θ as taught in Daniel.
Regarding claim 2, Meckler in view of Daniel teaches the welding-type system of claim 1, wherein the controller is further configured to control a switched mode power supply to provide the pulsed output signal to operate the wire feeder based on a determination that the wire feeder is activated (up on the sensing circuit 60 the wire feeder 10 is connected (logical (1) or “on’) /determining the wire feeder is activated/, the controller 12automatically switches the source of power supplied to the wire feeder, Meckler (0021)).
Regarding claim 3, Meckler in view of Daniel teaches the welding-type system of claim 2, wherein the controller is further configured to: control the switched mode power supply (the power controller functions to maintain constant current; useful in certain manual applications where arc length varies or operate in a constant voltage mode, Merkel (0014)); and control the switched mode power supply to provide the pulsed output signal in response to completion of the welding type operation (the sensing circuit 60 detects that power is no longer available (deactivated) and signals the wire feeder controller 12 to switch the power supplied to the drive motor 18 back to the first source of electrical power, Meckler (0021)).
Regarding claim 4, Meckler in view of Daniel teaches the welding-type system of claim 1, further comprising a calculation engine configured to compare the change in the pulsed output signal to a plurality of threshold output values (the controller comprises a microprocessor 55’ that can execute succession of instructions (calculation engine), Meckler (0019) and a sensing circuit that compares the conditioned signal to a predetermined value where the scaled signal may be compared to threshold voltages, Meckler (0021)).
Regarding claim 5, Meckler in view of Daniel teaches the welding-type system of claim 4, wherein the controller is further configured to identify an open circuit voltage condition at the power supply if the change exceeds a first threshold output level of the plurality of threshold output values (the controller is configured to include a sensing circuit 60 that outputs a signal logical zero (0) or “off,” which corresponds to an input signal, i.e. power cable voltage, that falls below the threshold voltage and a logical one (1) or “on” represents voltage on the power cable that meets or exceeds the threshold voltage, Meckler (0021)).
Regarding claim 6, Meckler in view of Daniel teaches the welding-type system of claim 5, wherein the amount of adjustment to the pulse interval is based on the change (when the power cable is connected to the wire feeder 10, the wire feeder controller 12 detects the presence of the alternate power source and automatically switches the source of power supplied to the drive motor 18 and when the power cable is not connected to the wire feeder the controller 12 switches the power supplied to the drive motor 18 back to the first source of electrical power, Meckler (0021)).
Regarding claim 7, Meckler in view of Daniel teaches the welding-type system of claim 1, wherein the controller is further configured to deactivate the pulsed output signal in response to a determination that the wire feeder is not drawing power from the power supply (when the power cable is connected to the wire feeder 10, the wire feeder controller 12 detects the presence of the alternate power source and automatically switches the source of power supplied to the drive motor 18 and when the power cable is not connected to the wire feeder the controller 12 switches the power supplied to the drive motor 18 back to the first source of electrical power, Meckler (0021)).
Regarding claim 8, Meckler in view of Daniel teaches the welding-type system of claim 1, wherein the power supply is a first power supply configured to provide power to generate an arc at the welding-type torch (the welding power source 13 deliver welding current to the work piece 29 through power cable 23 from the welding power source studs 19,20, Meckler (0014)), and further comprising a second power supply configured to provide power to the wire feeder (the welding power source 13 additionally include a separate regulated power supply 21 for delivering electrical power to a welding accessory, which may be a wire feeder 10, Meckler (0014)).
Claim 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meckler in view of Daniel in further view of Hsu (US 6,441,342 B1), here in after called Hsu.
Regarding claim 9, Meckler in view of Daniel teaches the welding-type system of claim 1. But,
Meckler in view of Daniel do not teach that the controller is further configured to: monitor a time period of the calculated change in the pulsed output signal; compare the time period to a plurality of threshold time periods stored in a memory; and adjust the pulsed output signal based on the comparison.
(monitors various time segments or states of the wave shape outputted by generator 40, (13:51 -60)); compare the time period to a plurality of threshold time periods stored in a memory (time of each wave shape is recorded as a level which is compared to a known time, (15:17-24); and adjust the pulsed output signal based on the comparison (adjustment of the level and stability of the output wave shape is done based on the inputs 34a, 36a and 46b including the time comparison, FIG. 1).
The advantage of monitoring the calculated change of the pulsed output based on time periods is to be generating wave shapes rapidly for controlling the power supply wherein the wave shapes are segmented into time states and the time states of successive wave shapes are monitored instead of monitoring total (entire) wave shape (11:24 -29).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the controller of the welding-type system of claim 1 disclosed by Meckler in view of Daniel to be configured to monitor a time period of the calculated change in the pulsed output signal ; compare the time period to a plurality of threshold time periods stored in a memory; and adjust the pulsed output signal based on the comparison in order to be generating wave shapes rapidly for controlling the power supply wherein the wave shapes are segmented into time states and the time states of successive wave shapes are monitored instead of monitoring total (entire) wave shape as taught in Hsu.
Regarding claim 11, Meckler in view of Daniel teaches the welding-type system of claim 1. But,
Meckler in view of Daniel do not teach the controller is further configured to adjust the pulse interval by adjusting a frequency of the pulsed output signal.
 However, Hsu that teaches monitoring the parameters and/or internal control signals of an electric arc welder (1:1 - 7), also teaches the monitor (M) is configured to reads the pulsed 
Advantage of a controller configured to adjust the pulse interval by adjusting the frequency of the output signal is to enable the controller to increase the sensitivity of the measurement of the pulsed output by reading at a higher rate (frequency).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the controller disclosed by Meckler in view of Daniel to be configured to adjust the pulse interval by adjusting the frequency of the pulsed output signal in order to increase the sensitivity of the measurement of the pulsed output by reading at a higher rate (frequency).
Regarding claim 12, Meckler in view of Daniel teaches the welding-type system of claim 11. But,
Meckler in view of Daniel do not explicitly teach the controller is further configured to adjust the pulse interval by adjusting a length of one of a higher or a lower portion of the pulsed output. 
However, Hsu that teaches monitoring the parameters and/or internal control signals of an electric arc welder (1:1 - 7), also teaches the level monitor is configured to monitor the maximum threshold level 180 and minimum threshold Ievel182, (16:5 -20)).
The advantage of a controller configured to adjust the maximum threshold level 180 and the minimum threshold level 182 is to enable the controller to detect transient spikes exceeding the thresholds and adjust the pulsed output to be within the stability range of the power supply, (16:5 -11).
 Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the controller disclosed by Meckler in view of Daniel to be configured to adjust the pulsed output to be between the maximum and the minimum level in order to detect transient spikes exceeding the thresholds and adjust the pulsed output to be within the stability threshold ranges of the power supply.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meckler in view of Daniel in further view of Leko et al.(US 2009/0234483 A1), here in after called Leko.
Regarding claim 10, Meckler in view of Daniel teaches the welding-type system of claim 1.But,
Meckler in view of Daniel do not teach the controller comprising a network connection, wherein the controller is further configured to receive information regarding threshold values from a remote source via the network connection to update the plurality of thresholds in memory.
However, Leko teaches a remote access unit for managing welding devices connected to a network via interfaces. Leko also teaches a control device and an interface to the network, wherein the remote access unit is designed for managing the welding devices and comprises a memory for storing the parameters and/or configurations of the welding devices (0001).
The advantage of a controller configured to have a remote access unit via a network interface is to manage welding devices remotely, configure and store parameters in memory through the remote interface without the need to be physically at the welding location (0004, 0005).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the welding-type system of claim 1 to include a controller configured to receive information remotely through a network interface in order to configure and store parameters in memory through the remote interface without the need to be physically at the welding location as taught by Leko.
Claim 13 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meckler in view of Schartner et al. (US 2008/0296276 A1), Here in after called Schartner.
Regarding claim 13, Meckler discloses a welding-type system (FIG. 1), comprising: a wire feeder (10) to provide an electrode wire to a welding-type torch (welding wire 37 supplied from a continuous source and fed through the wire feeder 10, (0014)); and a welding-type power (13) to provide power to one or both of the welding-type torch or the wire feeder (delivering welding power to the workpiece 29 and wire feeder 10, (0014)), the welding-type power supply comprising a controller (12) configured to: control a sense voltage circuit to generate and provide a sense voltage signal to an output of the power supply for the wire feeder; monitor a voltage feedback signal associated with the sense voltage signal (the controller 12 monitors the sensing circuit 60 that has inputs 63 and output 66 that is communicated to a processor 55 and the processor compares the output to a threshold voltage (i.e. calculates the change), (0021); determine whether the wire feeder is activated or deactivated based on a change in the voltage feedback signal (the sensing circuit 60, bases on the comparison (the calculated change) determines whether the wire feeder 10 is connected (logical (1) or “on’) or disconnected (logical (0) or “off’, (0021); control a switched mode power supply of the power supply to provide a first pulsed power output to operate the wire feeder in response to a determination that the wire feeder is activated (the wire feeder controller 12 automatically detects whether the wire feeder is activated from the sensing circuit and automatically switches the source of power supplied to the drive motor 18, (0021)); control the switched mode power supply of the power supply to provide a second pulsed power output in response to a determination that the wire feeder is deactivated (the sensing circuit 60 detects that power is no longer available (deactivated) and signals the wire feeder controller 12 to switch the power supplied to the drive motor 18 back to the first source of electrical power, (0021), the first pulsed power output being greater than the second pulsed power output (the pulsed power output when the wire feeder is active meets or exceeds the threshold voltage and the pulsed power output when the wire feeder is deactivated corresponds to power cable voltage is below the threshold voltage, (0021)); and control the sensing voltage circuit to provide a sense voltage signal and continue to monitor the sense voltage signal in response to the determination that the wire feeder is deactivated (the controller detects whether the wire feeder is connected or not based on the comparison of the sense voltage signal from the voltage sensing circuit 60 with threshold voltage (wire feeder activated or connected = (logical (1) or “on’) and wire feeder deactivate or disconnected = (logical (0) or “off) and monitors the sensing voltage signal to determine deactivation of the wire feeder to provides signal to the controller 12 to switch the power supplied from the alternative source that drive motor 18 of the wire feeder back to the first source of electrical power, (0021)), wherein the sense voltage signal is separate from the first and second pulsed power outputs (the sensing voltage signal 66 to the controller is separate from the pulsed out puts of power supply 21 and 21’, FIG.1 and FIG. 3).  
	Meckler does not explicitly teach that the controller ton be configured to control the sense voltage circuit to continue to generate a sensing voltage signal.
	However, Schartner that teaches a system and method for controlling a voltage supplied by the welding-type power source under various conditions (0003), also teaches a controller 44 that controls voltage sensor circuit that has voltage sensors 45 generating voltage sensing signal (feedback) to the controller 44 (0024, FIG. 1), as shown in FIG. 1 the voltage sensors have a feedback lines to controller 44 generating continuous voltage sensor signals.
	The advantage of a controller that controls the voltage sensor circuit to continuously generate voltage sensing signal (voltage sensors with feedback lines to the controller) is by providing a continuous voltage status of the system, the controller is enabled to provide a low power voltage to a wire feeder during idle and high power voltage during jog states that results in efficiency of power consumption (0057).
 	Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the controller of Meckler to be configured to control the sense voltage circuit to generate a continuous sensing voltage signal (voltage sensors with feedback line to the controller) in order to enable the controller to adjust the power during idle and jog state accordingly for efficient power consumption.
Regarding claim 14, Meckler in view of Schartner teaches the welding-type system of claim 13, wherein the controller is further configured to: determine that the wire feeder is activated based (a logical one (1) or “on" represents voltage on the power cable 25 that meets or exceeds the threshold voltage indicates that the power cable 25 is connected and operable to deliver power to operate the drive motor 18 (wire feeder activated), Meckler (0021)); and determine that the wire feeder is deactivated based on a second change in the voltage feedback signal (logical zero (0) or “off,” which corresponds to an input signal, i.e. power cable voltage, that falls below the threshold voltage Indicates that the power cable 25 Is not connected to the wire feeder 10 (wire feeder deactivated), Meckler (0021)).
Regarding claim 15, Meckler in view of Schartner teaches the welding-type system of claim 13, wherein the controller is further configured to determine an open circuit voltage condition at the output of the power supply for the wire feeder based on a third change in the voltage feedback signal (the wire feeder 10 is capable of drawing power to operate the wire feeder motor 18 from the open circuit voltage of the welding power source 13, Meckler (0014)).
Regarding claim 16, Meckler in view of Schartner teaches the welding-type system of claim 13, wherein the controller is further configured to: sample the voltage feedback signal over a predetermined period of time (the sensing circuit of the controller samples logical (0) for the time the sensed voltage is below the threshold voltage and samples logical (1) for the sensed voltage is equal or exceeding the threshold voltage, Meckler (0021)); and determine if a value of the voltage feedback signal is increasing during the predetermined period of time (the feedback voltage signal is increasing during the time the sensing circuit switching from outputting logical (0) to the time outputting logical (1)).
 Regarding claim 17, Meckler in view of Schartner teaches he welding-type system of claim 16, wherein the controller is further configured to determine that one or more control capacitors of the wire feeder are being charged in response to a determination of an increased value (the wire feeder controller uses on-board capacitors for modulation, charged prior welding, which are used to store supply power during time periods when supply power falls below the requisite minimum, Meckler (0016, 0018)).
Regarding claim 18, Meckler in view of Schartner teaches the welding-type system of claim 16, wherein the controller is further configured to control the switched mode power supply to provide a constant voltage output signal during a welding type operation (the power controller functions to maintain constant current; useful in certain manual applications where arc length varies or operate in a constant voltage mode, Merkel (0014)).
Regarding claim 19, Meckler in view of Schartner teaches the welding-type system of claim 13, wherein the wire feeder is a sensing voltage wire feeder (the sensing circuit 60 incorporated into the wire feeder controller 12 for use senses voltage that is compared to threshold voltage by the wire feeder controller, Meckler (0020)). 
Regarding claim 20, Meckler in view of Schartner teaches the welding-type system of claim 13, wherein the controller receives the voltage feedback signal in a closed control loop (the sensing circuit 60 has inputs 63 connected to the conductors of the power cable 25 and output 66 connected to the processor 55 of wire feeder controller 12, Meckler (0020), hence closed control loop).
Response to Arguments
Regarding claim 1, Applicant argues, Daniel -the secondary reference relied upon to teach achieving an RMS value for the pulsed output signal also teaches “the current waveform 200 and the control thereof is to regulate the heat of an arc used in a welding operation, such as GMAW or MIG. One of ordinary skill in the art would immediately recognize that heat regulation of an arc, via a current waveform of alternating polarity during an active welding operation, identifies a different problem and provides a different solution than the system of amended claim 1. Regulation of an active arc during a welding operation, as provided in Daniel, stands in direct contrast to the controller of amended claim 1. In particular, claim 1 recites "adjust [ing] a pulse interval of the pulsed output signal to the wire feeder to achieve an RMS value for the pulsed output signal that is within a predetermined threshold RMS level based on the determination that the wire feeder is deactivated." 
This argument is not persuasive because the Daniel reference is not relied upon to teach the limitations mention in quotations above rather teaches the limitation “achieving an RMS value for the pulsed output signal that is within a predetermined threshold RMS level” and the fact that additional limitations mentioned are in the Daniel reference does not prevent the combination to the primary reference Meckler.
Regarding claim 13, the applicant argues “Meckler fails to disclose or suggest the system of amended claim 13. For instance, as discussed during the interview, the sensing circuit of Meckler is passive, and measures the voltage of the power being output to drive the wire feeder. As stated in Meckler, paragraph 20: "the sensing circuit 60 may function to detect the presence or absence of electrical power on the power cable 25." See also, e.g., paragraphs 21 and 22 and FIGS. 3 and 4 of Meckler (with reference to sensing circuit 60 limited to receiving signals).”
This argument is moot because the instant/new rejection relies on a new secondary reference Schartner for the teaching of the amended limitation challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761